Exhibit 10.8

Summary of Executive Bonus Plan

The Executive Bonus Plan provides for an annual cash bonus based upon net income
goals set in the beginning of the year. A target incentive compensation amount
and a specific participation percentage for each executive officer were
established by the Compensation Committee of the Board of Directors with
reference to the officer’s area and scope of responsibility with the Company.

The cash bonus payable to executive officers under the Plan is calculated based
on a formula. The formula provides that the cash bonus is calculated as a
percentage of net income based on each officer’s specific participation
percentage. In addition, the total cash bonus payable based on net income
achieved is subject to a maximum amount not to exceed 3.5 times the target
incentive compensation amount.

The Vice President of Worldwide Sales receives incentive compensation under the
Company’s sales commission plan.